    Case 4:21-cv-00660 Document 1-3 Filed on 03/01/21 in TXSD Page 1 of 8
                                                                                                        2/2/2021 10:28 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 50261189
                            2021-06305 / Court: 157                                                    By: Maria Rodriguez
                                                                                                 Filed: 2/2/2021 10:28 AM

                                     CAUSE NO.

  FREDERICK QASIM KHAN                                             IN THE DISTRICT COURT
       Plaintiff

   vs.                                                                   JUDICIAL DISTRICT

   WALMART INC., WALMART
   SUPERCENTER AND WAL-MART                                        HARRIS C,.Q         TY, TEXAS
   STORES TEXAS,LLC.
        Defendants

                             PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Plaintiff, FREDERICK QASIM                        (hereinafter referred to as

"Plaintiff'), complaining of and about Defend             e-WALMART              INC., WALMART

SUPERCENTER and WAL-MART STORES TEXck LLC.(hereinafter collectively referred to

as "Defendants") and for cause of action show ut      the Court the following:

                          I. DISCOVER\             TROL PLAN LEVEL

         1.1    Plaintiff intends that di   very be conducted under Discovery Level II.

                                        ARTIES AND SERVICE

         2.1    Plaintiff, FRERICK QASIM KHAN, is an individual who resided in Harris

County, Texas at the tincrt e events which form the basis of this lawsuit.

         2.2.   Defen tz).,t, WALMART INC. is a Delaware limited liability company engaged in

business in H         olunty, Texas. It may be served with process by serving its registered agent

for service       orporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

         2.3.   Defendant, WALMART SUPERCENTER, is a Delaware corporation engaged in

business in Harris, County, Texas. It may be served with process by serving its registered agent

for service: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.




                                                                                            Exhibit B
       Case 4:21-cv-00660 Document 1-3 Filed on 03/01/21 in TXSD Page 2 of 8




2.3.     Defendant, WAL-MART STORES TEXAS,LLC., is a Delaware corporation engaged in

business in Harris, County, Texas. It may be served with process by serving its registered agent

for service: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

                                  M. JURISDICTION AND VENUE

         3.1      This Court hasjurisdiction in this cause because the damages t        tiff are within

the jurisdictional limits of this Court.

         3.2      Venue in Harris County is proper in this cause under,      t• on 15.002(a)(1) of the

Texas Civil Practice and Remedies Code because all or a substanti         rt ofthe events or omissions

giving rise to this lawsuit occurred in this county.

                                              IV. FACTS

         4.1      Plaintiff brings this suit to recover      ages for personal injuries sustained by

Plaintiff at the Walmart Supercenter Store locat,e0t 4412 North Freeway, Houston, Texas 77022,

in Harris County, Texas, on or about Ma            1, 2020. On that date, Plaintiff was standing in an
                                        0
aisle waiting to select an item when su enly from behind several boxes fell on Plaintiff.

         4.2      As a result of Dek       ants' negligence, Plaintiff suffered personal injuries and

damages.

                     V. P UA. VI['IFF'S CLAIM OF PREMISES LIABILITY

         5.1      On th     ate in question, Plaintiff was an invitee on Defendants' premises. At all

times relevant,           dants maintained, controlled, or was a possessor ofthe premises. A condition

on the pre         posed an unreasonable risk of harm. Defendants had the ability and authority to

ensure its premises was not unreasonably dangerous for invitees.

         5.2      Defendants knew, or reasonably should have known, of the danger posed by its

premises to the general public. It breached its duty of ordinary care by:




                                                    2

                                                                                            Exhibit B
    Case 4:21-cv-00660 Document 1-3 Filed on 03/01/21 in TXSD Page 3 of 8




         (a)   Failing to adequately warn Plaintiff of the dangerous condition;
      (b)      Failing to warn Plaintiff of the concealed and other dangers Defendants knew or
               should have known;

      (c)      Failing to make the conditions(s) reasonably safe;

      (d)      Failing to provide a safe shopping environment for its invitees;

      (e)      Failing to provide adequate safeguards to prevent Plaintiff fr n     eing injured on
               the premises;

      (0       Failing to properly train its employees or have/enforce       les regarding the
               maintenance of its premises; and

      (g)      Failing to make the premises safe for all who ente,., , including Plaintiff.

         5.3   Each of the foregoing negligent acts and/or o       ions, whether taken singularly or

in any combination, was a proximate cause of Plaint'           uries and damages that are described

below.

                        VI. PLAINTIFF'S C              OF NEGLIGENCE

         6.1   Plaintiff would show that,V d on the above-described facts, Defendants were

negligent. Defendants as occupier of        premises owed Plaintiff a duty to warn or make safe the

defective condition(s) existing         fendants' premises. The occurrence made the basis of this

suit and Plaintiff's resulting1 juries and damages were proximately caused by the negligent

conduct of Defendants             acts and omissions include but are not necessarily limited to the

following acts and/4,missions, to-wit:
                  0
      (a)          -ndants through its employees and/or agents, had actual knowledge of the
              Qnger, or through the exercise of ordinary care, reasonably should have known of
               the danger posed by the presence of and location of the boxes;

      (b)      Defendants through its employees and/or agents failed to maintain the area in a
               reasonably safe condition, failed to inspect the premises where the dangerous
               condition existed, and failed to correct the condition by taking reasonable measures
               to safeguard persons who entered the premises;

      (c)      Defendants failed to exercise ordinary care to protect Plaintiff from the danger by


                                                  3

                                                                                         Exhibit B
    Case 4:21-cv-00660 Document 1-3 Filed on 03/01/21 in TXSD Page 4 of 8




              both failing to adequately warn Plaintiff of the location of dangerous conditions
              and failing to make the condition reasonably safe;

      (d)     In that Defendants' agents and/or employees knew or reasonable should have
              known of the dangerous condition created leaving boxes unattended with no
              warning;

      (e)     In that Defendants' agents and/or employees were at all pertinent*es acting in
              the course and scope of their employment with Defendants;        qa
      (f)     In failing to properly train its agents and/or employees on      per procedures and
              protocols while working on Defendants' premises;
                                                                    OA)
      (g)     In failing to properly train its agents and/or employe   how to not create and/or
              how to eliminate dangerous conditions on Defend Wpremises;

      (h)     In failing to properly supervise its agents and/      ployees on the maintenance of
              Defendants' premises; and

      (i)     Defendants failed to act as reasonably .4- t premises owner would have acted in
              the same or similar situation.

       6.2    All of the above acts and/or         i     ons, whether taken singularly or in any

combination, constitute negligence at co        law in the State of Texas and were proximate

causes of Plaintiff's injuries and damageahich are described below.

             VII. DAMAGES F              AINTIFF FREDERICK QASIM KHAN

       7.1    As a direct and gumate result of the occurrence made the basis of this lawsuit,

Plaintiff FREDERICK Q          KHAN,was caused to suffer the following serious bodily injuries,

and to incur the follo*ig damages for which Plaintiff seeks monetary relief:

      (a)            hable medical care and expenses in the past. These expenses were incurred
                   laintiff, FREDERICK QASEVI KHAN for the necessary tare and treatment of
                e injuries resulting from the accident and/or the aggravation of prior injuries and
              such charges are reasonable and were usual and customary charges for such
              services in Harris County, Texas;

      (b)     Reasonable and necessary medical care and expenses which will in all reasonable
              probability be incurred in the future;

      (c)     Physical pain and suffering in the past;



                                               4

                                                                                        Exhibit B
    Case 4:21-cv-00660 Document 1-3 Filed on 03/01/21 in TXSD Page 5 of 8




       (d)     Physical pain and suffering in the future;

      (e)       Loss of earnings in the past;

      (f)       Loss of earning capacity which will, in all probability, be incurred in the future;

      (g)       Mental anguish in the past; and                                       JL

      (h)       Mental anguish in the future.

        7.2     All ofthe above listed damages of the Plaintiff exceed the       mum jurisdictional

limits of this Court. Pursuant to Rule 47(c)(4) ofthe Texas Rules of Ci‘Procedure, the Plaintiff

seeks to recover monetary relief of over $1,000,000, including ahges of any kind, penalties,

costs, expenses, pre-judgment interest, and post-judgment into

                                                PRAYE

        WHEREFORE,PREMISES CONSIDERIT,Plaintiff, FREDERICK QASIM KHAN,

respectfully prays that the Defendants, WAL *4INC., WAL-MART SUPERCENTER and

WAL-MART STORES TEXAS,INC., b‘.                   to appear and answer herein, and that upon a final

hearing of the cause, judgment be ent        for the Plaintiff against Defendant for damages in an

amount within the jurisdictional 1.     ofthe Court; together with pre-judgment interest(from the

date of injury through the dat 9judgment)at the maximum rate allowed by law; post-judgment

interest at the legal rate,C f court; and such other and further relief to which the Plaintiff may

be entitled at law ori
                    0 81- iuity.




                                                  5

                                                                                           Exhibit B
Case 4:21-cv-00660 Document 1-3 Filed on 03/01/21 in TXSD Page 6 of 8




                               Respectfully submitted,

                               HOLLINbSWORT9AW FIRM,PLLC

                               By: j  .
                                  Steven R. Hollingsworth
                                  TX Bar No.: 24041115
                                  steveh.a4hollingsworthiawfinn cc4
                                  Aaron P. Howard
                                  TX Bar No.: 24106117
                                  aaron@horlingsworthlaw      .corn
                                  1415 North Loop West * e 200
                                  Houston, Texas 7700
                                  Telephone: 713-6      60
                                  Fax: 713-474-90

                               ATTORNEYS F        PLAINTIFF

                                         (NO




             N
             bi




                                 6

                                                                      Exhibit B
       Case 4:21-cv-00660 Document 1-3 Filed on 03/01/21 in TXSD Page 7 of 8




                                    CAUSE NO. 2021-06305

FREDERICK QASIM KHAN                             *           IN THE DISTRICT COURT OF
     Plaintiff                                   *
                                                 *
VS.                                              *           HARRIS COUNTY, TEXAS
                                                 *
WALMART INC., WALMART                            *
SUPERCENTER AND WALMART                          *
STORES TEXAS, LLC                                *
     Defendants                                  *           157TH JUDICIAL DISTRICT

              ORIGINAL ANSWER AND JURY DEMAND OF DEFENDANT
                        WALMART STORES TEXAS, LLC
      (INCORRECTLY NAMED AS WALMART INC. AND WALMART SUPERCENTER)

TO HONORABLE JUDGE OF SAID COURT:

        Defendant, WALMART STORES TEXAS, LLC (INCORRECTLY NAMED AS

WALMART INC. AND WALMART SUPERCENTER) files its original answer and jury

demand.

        1.     Pursuant to Rule 92 of the Texas Rules of Civil Procedure, WALMART STORES

TEXAS, LLC (INCORRECTLY NAMED AS WALMART INC. AND WALMART

SUPERCENTER) asserts a general denial.

        2.     Pursuant to Rule 216 of the Texas Rules of Civil Procedure, WALMART

STORES TEXAS, LLC (INCORRECTLY NAMED AS WALMART INC. AND WALMART

SUPERCENTER) demands a jury trial. WALMART STORES TEXAS, LLC (INCORRECTLY

NAMED AS WALMART INC. AND WALMART SUPERCENTER) is tendering the required

fee with its jury demand.

        WHEREFORE, PREMISES CONSIDERED, Defendant prays that Plaintiff take nothing

by reason of this suit herein, and that Defendant goes hence without day, and recover its costs.




                                                                                       Exhibit B
     Case 4:21-cv-00660 Document 1-3 Filed on 03/01/21 in TXSD Page 8 of 8




                                            Respectfully submitted,

                                            MEHAFFY WEBER, P.C.

                                            /s/Karen L. Spivey
                                            KAREN L. SPIVEY
                                            SBN: 18955100
                                            P.O. Box 16
                                            Beaumont TX 77704-0016
                                            2615 Calder Avenue, Suite 800
                                            Beaumont TX 77702
                                            Ph:    409-835-5011
                                            Fx:    409-835-5177
                                            KarenSpivey@mehaffyweber.com
                                            ATTORNEY FOR DEFENDANT,
                                            WALMART STORES TEXAS, LLC
                                            (INCORRECTLY NAMED AS WALMART INC.
                                            AND WALMART SUPERCENTER)


                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Defendant’s Answer has

been forwarded to opposing counsel of record by electronic filing, on this 10th day of February,

2021.

                                            /s/ Karen L. Spivey
                                            ________________________________
                                            KAREN L. SPIVEY




                                               2
                                                                                    Exhibit B
